DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/11/2022, and 3/22/2022, have been entered.
 Claims 26-28, 31-35, 37 and 39-46 are pending.  Claims 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26-28, 32-35, 37 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hubert et al., 13 September 2000, Vol. 12, No. 17, pp 1286-1290 in view of Kao et al., Chem. Commun., 2012, 48, 3454-3456 and Mou et al. (US 2018/0050115).
See Experimental Synthesis section.  Further, Hubert et al. discloses the use of TMOS or TEOS.   See page 1287, col. 1. 
Hubert et al. does not definitively teach substantially lens-shaped cargo-loaded silica nanocapsules or “hydrophilic cargo molecules.”
Kao et al. teaches collapsed (kippah) hollow silica nanoparticles.  This reads on “substantially lens-shaped” silica nanocapsules.  The nanoparticles were made using a surfactant, silica precursor, organic solvent and water system.  See page. 3454, col. 2.   The absence of alkane resulted in spherical shaped particles but different morphologies were obtained when decane, dodecane and hexadecane were used, such as a kippah-like concave structure was obtained in the hexadecane sample.  Id.  “These structures have the advantages of substantial storage capacity and size-selective substrate transport channels connecting the inside and outside of the spheres, making these structures good candidates for nanoreactors.”  Page 3455, col. 2.
See paras. [0063] et seq.   Mou et al. further teaches “[c]o-solvents in small quantities can be introduced into the aqueous phase to achieve well dispersion or dissolution of the bioactive ingredients, if necessary.”  Para. [0078].  This would read on “wherein the one or more types of hydrophilic cargo molecules is miscible with the first organic solvent, wherein the one or more type of hydrophilic cargo molecules is not miscible with the second organic solvent and wherein the first and second organic solvents are miscible with each other.”
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed method in view of the combination of Hubert et al., Kao et al. and Mou et al.   In this instance, “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   Here, the advantage or expected beneficial result would have been modifying Hubert et al.’s composition so as to obtain kippah shaped nanocapsules as taught by Kao et al. that could be loaded as suggested by Kao et al. and taught by Mou et al.   Along the same line, the rationale for this conclusion of obviousness would be at least the application of a known technique to a known device ready for improvement to yield predictable results.   Here, Hubert et al. teaches the base device of a silica-
Regarding claim 28, Hubert et al. further discloses the addition of silica precursor to the dispersion of vesicles results in the silica precursor reacting with the vesicles to generate an organic solvent of ethanol and causes the shape of the vesicles to change to sharp-edged structures (considered to be a substantially lens shape (see second, fourth and last paras, left
column, page 1288; Figure 3).
	Regarding claim 31, Mou et al. teaches “20 nm to about 500 nm.”  See claim 2 of Mou et al. 
	Regarding claim 34, Hubert et al. discloses the step of air-drying the silica nanocapsules (considered to be non-thermally drying) to obtain the air-dried silica nanocapsules (considered it to be in a powdered form) for the conventional TEM (see Experimental-Characterization, page 1289).
	Regarding claim 37, Hubert et al. teaches that the use of additional ethanol is avoided.  See page 1287, col. 1.  This reads on “wherein the method is substantially devoid of the addition of an organic solvent.”
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618